Exhibit 10.2

 

[The Coca-Cola Company Letterhead]

 

Maria Elena Lagomasino

 

April 27, 2017

 

 

Mr. James Quincey

The Coca-Cola Company

 

 

Dear James,

 

We are delighted to confirm your new position as President and Chief Executive
Officer, Job Grade 26, with an effective date of May 1, 2017. The information
contained in this letter provides details of your new position.

 

·Your principal place of assignment will be Atlanta, Georgia.

 

·Your annual base salary for your new position will be $1,300,000.

 

·You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 26 is 200% of annual
base salary. Your 2017 Annual Incentive Award will be prorated for the time
spent in the Chief Operating Officer and Chief Executive Officer roles. The
actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. Awards are made at the
discretion of the Compensation Committee of the Board of Directors.  The plan
may be modified from time to time.

 

·You will continue to be eligible to participate in The Coca-Cola Company’s
Long-term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors. You will be eligible to
receive long-term incentive awards within guidelines for the job grade assigned
to your position and based upon your personal performance, Company performance,
and leadership potential to add value to the Company in the future. As a
discretionary program, the award timing, frequency, size and mix of award
vehicles are variable.

 

·You are expected to continue to acquire and maintain share ownership pursuant
to the Company’s share ownership guidelines at a level equal to eight times your
base salary. As part of the Company’s ownership expectations, you have until
December 31, 2019 to achieve this level of ownership. You will be asked to
provide information in December each year on your progress toward your ownership
goal, and that information will be reviewed with the Compensation Committee of
the Board of Directors the following February.

 

·You will cease to participate in the international service program effective as
of May 1, 2017, and all allowances will end as of that date.  Tax preparation
services provided through the Company’s standard vendor will be provided for
2017 and an additional period of two years, with additional years provided only
if such services would be provided under the standard international service
program.  In addition, expenses for your shipment of goods must be finalized by
the end of 2018.


 



 

 

Page 2 of 2

April 27, 2017

 

·You will be able to utilize the Company owned aircraft for business and
reasonable personal use. Any personal use of the aircraft by you or your
immediate family members will result in imputed taxable income. There will be no
tax gross-ups for you or your immediate family regarding personal aircraft use.

·You will continue to be eligible for the Company’s Financial Planning program
which provides reimbursement of certain financial planning services, up to
$13,000 at Job Grade 26 annually, subject to taxes and withholding.

 

·You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.

 

·This letter is provided as information and does not constitute an employment
contract.

 

James, we are delighted for you to serve as our Company’s President and Chief
Executive Officer and believe your combination of skills, ability and experience
are ideal to lead the Company during this important time.

 

Sincerely,

 



/s/ Maria Elena Lagomasino  

Maria Elena Lagomasino

Chairman of the Compensation Committee

 



 

